IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOSEPH REAVES,                           :   No. 32 EAP 2021
                                         :
                   Appellant             :   Appeal from the Order of the
                                         :   Commonwealth Court entered
                                         :   on October 6, 2021 at
             v.                          :   No. 127 MD 2019
                                         :
                                         :
PENNSYLVANIA STATE POLICE,               :
                                         :
                   Appellee              :


                                   ORDER


PER CURIAM
    AND NOW, this 20th day of July, 2022, the order of the Commonwealth Court is

AFFIRMED.